 In the Matter Of COLORADO BUILDERS' SUPPLY COMPANYandINTER-NATIONAL ASSOCIATION of BRIDGE, STRUCTURAL AND ORNAMENTALIRONWORKERS, SHOPMEN'S LOCAL UNION No. 507Case No. R-1380.-Decided December 1, 1939SteelFabrication Industry-Investigation of Representatives:petition for,dismissed,where no question concerning the representation of employees in aunit which could be found appropriate has arisen.Mr. Paul S. Kuelthau,for the Board.Mr. James Q. Newton, Jr.,andMr. Richard M. Davis,of Denver,Colo., for the Company.Mr. M. 0. Man fro,of Denver, Colo., for the Union.Mr. Richard A. Williams,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 10, 1939, International Association of Bridge, Struc-tural and Ornamental Iron Workers, Shopmen's Local Union No.507, herein called the Union, filed with the Regional Director for theTwenty-second Region (Denver, Colorado) a petition alleging thata question affecting commerce had arisen concerning the represen-tation of employees of Colorado Builders' Supply Company,' Den-ver, Colorado, herein called the Company, and requesting an inves-tigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act; 49 Stat. 449, herein calledtheAct.On May 3, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III; Section 3 of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On May 4, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.I Incorrectly designated in the petition as "The Colorado Builders Supply Co."18 N. L.R. B., No. 3.29 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the notice, a hearing was held on May 11 and 12, 1939,at Denver, Colorado, before Charles E. Persons, the Trial Examinerduly designated by the Board.The Board, the Company, and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.In accordance with a stipulation signed by all parties, the Boardon August 2, 1939, ordered certain specified corrections to be madein the transcript of the hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYColorado Builders' Supply Company, a Colorado corporation, isengaged in steel fabrication and in jobbing miscellaneous buildingmaterials.Itmaintains plants in Denver and Pueblo, Colorado,and employs salesmen who solicit sales throughout Colorado andfive neighboring States.Five per cent of the steel and 90 per centof the building materials used in the Company's business are obtainedfrom sources outside Colorado.The Company's annual sales ap-proximate $750,000.00, about one-third of which represents itemsshipped to destinations outside Colorado.IT.THEORGANIZATION INVOLVEDInternational Association of Bridge, Structural, and OrnamentalIron Workers, Shopmen's Local Union No. 507, is a labor organiza-tion affiliated with the American Federation of Labor, admitting toitsmembership employees engaged in the fabrication of iron, steel,lead, bronze, copper, aluminum, and other metals.III.THE APPROPRIATE UNITThe Union contends that all production employees of the Com-pany at both its plants, including foremen but excluding truckdrivers, auto mechanics, and warehousemen, constitute a unit appro-priate for the purposes of collective bargaining.The Companydenies the appropriateness of this unit on the ground that employeesof the two plants should not be combined into a single unit for thepurposes of collective bargaining. COLORADO BUILDERS' SUPPLY COMPANY31The two plants at Denver and Pueblo, respectively, are 125 milesapart.Organization by the Union began early in 1937, in Denver,and on November 16, 1937, the Company and the Union entered intoa contract for a 1-year period, covering the Denver employees.Thisagreement granted exclusive recognition to the Union as representa-tive of the Denver employees, and was automatically renewable fromyear to year unless either party gave 4 months' notice of a desire toterminate it.On May 7, 1939, this agreement was supplanted byanother contract between the parties covering wages, hours, andworking conditions of the Denver employees, and providing for aclosed shop.Like its predecessor, this contract is automatically re-newable from year to year unless 4 months prior to the end of agiven year either party gives notice of a desire to terminate it. Inconjunction with the contract, the parties entered into a "Supple-mentary Agreement," the substance of which was that the May 7,1939, contract would "automatically become applicable to the em-ployees of the Pueblo shop when, as, and if the National LaborRelations Board certifies the Union as the sole collective bargainingagency for the employees of the Pueblo shop."At the hearing, it appeared that although the Union representedon April 10, 1939, nearly all of the 29 Denver employees eligible toitsmembership it had received only two applications for member-ship from among the 26 Pueblo employees.At the Pueblo plantsubstantially all of the operations relate to the fabrication of re-enforcing steel bars.Only one-third of the Denver employees per-form this type of fabrication work, and a large part of the Denverplant is devoted to the storage and sale of miscellaneous buildingmaterials.With rare exceptions, there is no interchange of em-ployees between the two plants, although occasionally the superin-tendent and foremen of the Denver plant visit the Pueblo plant torepair or install machinery.The Company's main office, whichhandles all matters relating to the Company's sales and accounts, islocated at the Denver plant.In considering whether,,in view of the foregoing facts, the Denverand Pueblo plants now properly may be deemed to constitute a singlebargaining unit, we note that while the Union has a contract cover-ing the Denver employees, it does not appear to have any substantialmembership among the Pueblo employees.There is, moreover, nocollective bargaining history which could be said to support theUnion's contention that the two plants constitute a single appropriateunit.While there is some interrelation between the operations ofthe two plants, it is scarcely of such a nature as to outweigh theforegoing considerations.In view of all the evidence adduced atthe hearing, therefore, we are unable to conclude that employees of 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company's two plants should be embraced within a single bar-gaining unit at the present time.Accordingly, we find that the unit sought by the Union is notappropriate for the purposes of collective bargaining and we shall,therefore, dismiss the petition of the Union without prejudice.IV. THE QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III above, we are unable to find anappropriate unit within the scope of the petition filed in this case,we find that no question has been raised concerning the representationof employees of the Company in an appropriate bargaining unit.Upon the basis of the above findings of fact, and upon the entirerecord.in the case, the Board makes the following:CONCLUSION OF LAWNo question concerning the representation of employees of theColorado Builders' Supply Company in a unit appropriate for thepurposes of collective bargaining has arisen within the meaning ofSection 9 (c) of the National Labor Relations Act.ORDER.Upon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby dismisses thepetition for investigation and certification filed by InternationalAssociation of Bridge, Structural, and Ornamental Iron Workers,Shopmen's Local Union No. 507.MR.EDWIN S. SMITH,dissenting :I dissent from the decision that the employer-wide unit is inappro-priate in this case.Here the only union involved 'desires a unit consisting of theemployees of the Company's Denver and Pueblo plants. To theextent that both plants engage in the fabrication of steel, the workof the two plants is identical.Wages, hours, and working condi-tions of all employees are similar at both plants.The Company'smain office, located in Denver, handles all matters relating to sales,finance, and accounts and controls matters of general policy, includ-ing bargaining relations with the Union.The plants are not atsuch distance from each other that the combination of the two plantsinto a single bargaining unit is impracticable.On the other hand,if each plant is made a separate unit the Company is in a positionto pit one plant against the other with consequent unfortunate ef-fects upon the bargaining process.While this does not actually COLORADO BUILDERS' SUPPLY COMPANY33appear to have taken place in this case, the possibility of such aprocedure affords basis for the Union's effort to match the commonmanagement and organization of the Company, on the one hand,with unitary representation of employees of both plants, on the other.The Act directs the Board in each case to select the bargainingunit which will insure to employees "the full benefit" of their rightto self-organization and to collective bargaining and which will"otherwise effectuate" the policies of the Act.One of the specifiedpurposes of the Act is to encourage the practice and procedure ofcollective bargaining.By holding the employer-wide unit to beinappropriate the Boardseemstome to be denying the full benefitsof collective bargaining to the employees of the Company.In view of the foregoing, I would find that both plants togetherconstitute the appropriate unit.